Citation Nr: 1109293	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  09-15 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a waiver of overpayment of death pension benefits, in the amount of $9,881.00.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970.  He died in February 1998.  The appellant is the surviving spouse of the Veteran.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of an October 2008 decision of the Committee on Waivers and Compromises (COWC) of the Philadelphia, Pennsylvania ROIC, which denied the appellant's request for a waiver of recovery of overpayment of death pension benefits on the grounds that the indebtedness was the result of her bad faith.


FINDING OF FACT

The appellant willfully misrepresented her income in order to receive VA death pension benefits to which she was not entitled.


CONCLUSION OF LAW

Waiver of the recovery of an overpayment of death pension benefits, in the amount of $9,881.00, is precluded by bad faith on the appellant's part.  38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. §§ 1.962, 1.965 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Court has held that the notice and duty to assist requirements of 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159 (2010) do not apply to a claim for waiver of recovery of an overpayment.  The Court also observed that the statute pertaining to waiver claims, 38 U.S.C.A. § 5302, includes its own notice procedures.  Barger v. Principi, 16 Vet. App. 132 (2002).  In addition, the notice and duty to assist provisions have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  


Background

In a November 1998 rating action, the St. Petersburg, Florida RO notified the appellant that, effective November 1, 1998, she was granted nonservice-connected death pension benefits.  This was based on her showing that she received no income from any source-earnings, social security, retirement, or other sources.  The notice letter informed the appellant what income was counted for VA purposes and that medical expenses which she paid might be used to reduce the income counted.  This letter also notified her that she needed to immediately report any changes in her income or net worth increases.

In a letter dated December 13, 2007, the ROIC informed the appellant that it had sent her two letters asking her to certify income sources for the following years-2003, 2004 and 2005-in order to determine whether she had been overpaid pension benefits due to unreported gambling winnings.  If she continued to cash gambling winnings, such winnings would continue to be used to determine her pension and might lead to additional reduction(s) or termination(s) of her pension in the future.  

With regard to 2003 income, VA notified the appellant that her pension benefits would be reduced between March 1, 2003 until February 1, 2004 because of gambling winnings from the Seminole Tribe of Florida.  Similarly, with regard to 2004 and 2005 income, VA notified the appellant that her pension benefits would be terminated as of February 1, 2004 until March 1, 2006 because of gambling winnings from the Seminole Tribe of Florida.  Thus, her unearned income resulted in stopping her VA pension from February 1, 2004 and VA would not reopen her pension without receiving additional evidence.  

The ROIC requested that the appellant complete Eligibility Verification Reports (EVRs) for 2006 and 2007.  In two letters dated July 3, 2008, the ROIC and the Philadelphia Pension Management Center (PMC) notified the appellant the her pension benefits were being reduced, effective March 1, 2003, due to unreported unearned income and terminated, effective February 1, 2004, due to excessive income, which created an overpayment of $33,764.00.  In two letters dated July 23, 2008, the ROIC and the PMC reopened and reduced her pension, effective March 1, 2005, which decreased her indebtedness to $9,881.00.  

On July 17, 2008, the Debt Management Center (DMC) sent the first demand letter to the appellant, which included notice of the right to apply for a waiver and indicated this right to apply for a waiver only lasted 180 days and that she could request a hearing.  

On August 21, 2008, the appellant's request for a waiver of overpayment was received.  In an October 2008 decision, the COWC denied the appellant's request for a waiver, finding that her failure to report gambling winnings constituted bad faith in the creation of the debt.  The COWC indicated that she was repeatedly notified of her responsibility to immediately report any and all income in letters dated in November 2003, September 2004, September 2005, and April 2006.  

The COWC had granted two earlier waivers of overpayment of pension benefits in September 2005 and April 2006, for unreported gambling winnings.  Later, it was learned that the appellant had received gambling winnings in 2003, 2004 and 2005, which she again did not immediately report to VA.  The COWC found that the appellant's continued course of conduct amounted to an abuse of the VA pension program and constituted bad faith in the creation of the debt.



Analysis

The appellant has requested waiver of the collection of an overpayment of VA death pension benefits in the amount of $9,881.00.  

Initially, the Board acknowledges that the DMC's first demand letter to the appellant, one of the July 3, 2008 and one of the July 23, 2008 letters are not of record; however, it is clear that the appellant received them as she requested a waiver the following month.  The appellant bears the burden of demonstrating any prejudice from defective notice.  There has been no allegation of such error in this case.  Thus, any such error is deemed harmless and does not preclude appellate consideration of the matter before the Board. 

The Board also notes that review of the evidentiary record indicates that some of the assessed indebtedness in question has been repaid.  Nevertheless, in accordance with Franklin v. Brown, 5 Vet. App. 190 (1993), the Board must consider the entire amount calculated.  The appellant does not dispute the validity of the debt, but contends that her gambling losses were more and that payment would constitute a financial hardship.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991). 

The law precludes waiver of recovery of an overpayment of any indebtedness where there exists in connection with the claim for such waiver an indication of fraud, misrepresentation, or bad faith on the part of the person requesting waiver of recovery of the overpayment.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962(b), 1.965(b).   

In order to establish actual fraud, it must be determined that there was willful misrepresentation of a material fact, or the willful failure to disclose a material fact, with the intent of obtaining or retaining eligibility for VA benefits.  It must be shown that the willful intent to either misrepresent or fail to disclose was done with the debtor's knowledge that such misrepresentation or failure would result in the erroneous award or erroneous retention of VA benefits.  Essentially, there must be a finding that the person willfully failed to disclose a material fact or willfully misrepresented a material fact, and there must be a finding that the debtor had knowledge that such misrepresentation or failure would result in an erroneous award or erroneous retention of VA benefits.  38 C.F.R. § 1.962(b).  

Misrepresentation is defined as any manifestation by words or other conduct by one person to another that, under the circumstances, amounts to an assertion not in accordance with the facts.  Further, misrepresentation is an untrue statement of fact, and incorrect or false representation, and that which, if accepted, leads the mind to an apprehension of a condition other and different from that which exists.  Colloquially, it is understood to mean a statement made to deceive or mislead.  Black's Law Dictionary, 1001 (6th ed. 1990).  The misrepresentation must be more than non-willful or mere inadvertence.  38 C.F.R. § 1.962(b).  

Bad faith is defined as unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  A debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  38 C.F.R. § 1.965(b)(2).  

There is nothing to show that the appellant lacked the mental capacity to understand the VA letters and forms in which she was told that she had to report her income during the time periods in issue.  She has otherwise demonstrated an understanding of VA notices by taking the necessary steps to claim benefits, request waivers, and perfect her appeal.

The appellant was informed in writing of her award, and that the award was based on no reported income.  She had notice and actual knowledge of the income-based nature of death pension benefits.  This knowledge was demonstrated through her previous efforts to obtain waivers of earlier overpayments.  Nonetheless, she failed to inform VA of her actual income on more the one occasion due to gambling winnings.  

In various letters, the PMC notified the appellant that she had been granted nonservice-connected death pension benefits based on her showing that she received no income from any source-earnings, social security, retirement, or other sources and that she needed to immediately report any changes in her income or net worth increases.  She repeatedly failed to report gambling winnings and was granted two waivers of overpayments of pension benefits before the COWC's October 2008 denial.  In this regard, the Board notes that, in a VA Form 21-4138 dated September 2, 2005, the appellant admitted that: "Whatever few dollars I accumulated I played with in casino to try to make enough money to live.  I won a few dollars & lost it.  I do not have any money at all."

It is clear that, in filing false income information with VA, i.e., not reporting gambling winnings, the appellant was intending, at a minimum, to seek an unfair advantage.  She knew, or should have known, of the likely consequences, i.e., the receipt of pension benefits to which she was not entitled.  Her actions resulted in a substantial loss to the government in the amount of the benefits.  Consequently, the appellant's actions constitute "bad faith," as that term is defined above.  
 
It was VA that discovered that the appellant had been in receipt of unreported gambling winnings through income verification matches, as the appellant did not willingly disclose the fact that she had received such winnings in 2003, 2004 and 2005.  

For these reasons, the Board concludes that the appellant's actions constituted acts of bad faith on her part and were the direct cause of the death pension overpayment at issue.  The evidence establishes a willful intent on the appellant's part to obtain VA benefits to which she was not entitled.  The finding of bad faith on the part of the appellant constitutes an absolute bar to waiver of recovery of the overpayment in question.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).  The Board finds that the appellant's conduct, under the circumstances, constitutes bad faith and is a bar to waiver of recovery of the indebtedness in the amount of $9,881.00.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b). 


ORDER

Waiver of recovery of an overpayment of VA death pension benefits, in the amount of $9,881.00, is barred as a matter of law and the appeal is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


